UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                October 4, 2012

                                       No. 11-2605


          MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,
                                Appellant

                                             v.

                           CHERYL SCHWARZWAELDER

                 (W.D. Pa. Nos. 2-11-cv-00107 and No. 2-11-cv-00162)


Present: SLOVITER and VANASKIE, Circuit Judges

       1. Appellee’s Petition for Reconstitution of Panel or, Alternatively, for Rehearing
          by the Panel.

       2. Appellant’s Answer to the Petition for Rehearing


                                                        Respectfully,
                                                        Clerk

_________________________________ORDER_______________________________
The foregoing petition for panel rehearing and reconstitution of the panel is granted. Oral
argument will be scheduled at the convenience of the panel.


                                                        By the Court,

                                                        s/ Thomas I. Vanaskie
                                                        Circuit Judge

Dated: October 16, 2012

Tnh/cc:       Joseph H. Chivers, III, Esq.
              Patricia A. Tsipras, Esq.
              Lauren D. Rushak, Esq.
              Michael J. Fortunato, Esq.